  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                                 DAVENPORT DIVISION
JOHN DOE, and all others similarly
situated,                                       Case No. 3:20-cv-0005-JAJ-CFB
                                  Plaintiffs,
                                                BRIEF IN SUPPORT OF
                     v.                         DEFENDANT ADIDAS AMERICA,
                                                INC.’S MOTION TO COMPEL
GREGORY SCOTT STEPHEN,                          ARBITRATION AND STAY ACTION
BARNSTORMERS BASKETBALL,                        AGAINST ADIDAS
INC. d/b/a BARNSTORMERS
BASKETBALL OF IOWA, AMATEUR                     ORAL ARGUMENT REQUESTED
ATHLETIC UNION OF THE UNITED
STATES, INC., and ADIDAS
AMERICA, INC.,
                                Defendants.

                                    INTRODUCTION

       Plaintiff should be compelled to arbitrate his claim against adidas America, Inc.
(“adidas”) because it is subject to an agreement to arbitrate. Plaintiff alleges he was the
direct beneficiary of a sponsorship agreement between adidas and his basketball team,
which (plaintiff alleges) created a duty for adidas to protect him from harm. But that
same agreement also requires arbitration of “any dispute arising out of or related to” it.
       For three reasons, plaintiff is bound by the arbitration provision regardless of
whether he signed the sponsorship agreement. First, plaintiff is bound because he alleges
that he is a third-party beneficiary of that agreement. Second, plaintiff ratified the
agreement by accepting its benefits. Third, plaintiff is estopped from arguing the
Sponsorship Agreement is not binding because he received direct benefits from that
agreement and continues to use it as the basis for his claim.




                                                1
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 2 of 13



                                      BACKGROUND

       A.      Factual allegations.

       Plaintiff is a former member of a youth basketball team organized and run by
Barnstormers Basketball, Inc. (“BBI”), an amateur basketball program. (See Third
Amended Class Action, Petition at Law (“TAP”) ¶¶ 21, 31, 164, Dkt. No. 1-4, at 111-
147.) 1 As part of that program, BBI’s basketball teams participated in basketball
tournaments held across the United States. (TAP ¶ 5.) BBI’s directors and coaches were
authorized to enter into sponsorship agreements that provided direct benefits to BBI’s
players in exchange for those players wearing specific brands of athletic wear.
(TAP ¶¶ 37, 84.)
       adidas is a sportswear company headquartered in Portland, Oregon. (TAP ¶ 25.)
As part of its business, adidas sponsors athletic competitions and teams, including youth
basketball teams. (TAP ¶ 25.) BBI is one of the youth programs that adidas sponsored.
(TAP ¶ 36.) BBI’s athletes—including plaintiff—were “direct beneficiaries of [a]didas’
sponsorship of BBI.” (TAP ¶ 18.) As members of an adidas-sponsored team, BBI’s
athletes received “free shoes, sportswear, and [a]didas gear.” (TAP ¶ 81.) adidas also
paid costs for BBI teams to travel to tournaments. (TAP ¶ 81.) For their part, BBI’s
players subject to the sponsorship were required to “wear [a]didas gear exclusively while
participating in [a]didas tournaments.” (TAP ¶ 37.) Other than providing travel funding
and gear, plaintiff does not allege that adidas or any adidas employee had any
involvement with plaintiff or BBI.




       1
          The allegations in plaintiff’s Third Amended Class Action, Petition at Law are
accepted as true for the limited purpose of this motion only. See Suburban Leisure Ctr.,
Inc. v. AMF Bowling Prods., Inc., 468 F.3d 523, 525 (8th Cir. 2006) (“For the purpose of
ruling on [defendant’s] motion to dismiss or in the alternative to compel arbitration, the
district court assumed the truth of the allegations in [plaintiff’s] complaint. With the
limited purpose of reviewing the district court’s ruling, we, too, view [plaintiff’s]
allegations as true.”). adidas reserves its right to deny plaintiff’s allegations for all other
purposes.


                                               2
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 3 of 13



       Plaintiff alleges that during a trip to play in a basketball tournament, defendant
Stephen surreptitiously made a recording of him. (TAP ¶¶ 165-72.) Plaintiff has alleged
that that recording is the source of his harm. (TAP ¶¶ 81-84, 237.)
       B.      Plaintiff’s claim against adidas.

       Plaintiff asserts a single claim against adidas, alleging that adidas was negligent in
connection with its sponsorship of BBI and its athletes, including plaintiff. (TAP ¶¶ 225-
237.) In support of that claim, plaintiff alleges that “at the time Defendant [a]didas
entered into a sponsorship relationship with BBI, it owed Plaintiff Doe and the Class
Members a duty to exercise reasonable care to protect them . . . .” (TAP ¶ 235.) Plaintiff
further alleges that adidas breached that duty by failing to “interview, investigate, or
otherwise engage in any due diligence to determine whether BBI employed any protocols
or procedures that would ensure the minor athletes it was sponsoring were being
adequately chaperoned and protected from breaches of their safety and privacy of exactly
the type perpetuated by Defendant Gregory Scott Stephen.” (TAP ¶ 236.)
       C.      The arbitration agreement.

       adidas’ sponsorship of BBI and its athletes is governed by an Endorsement,
Sponsorship, and Supplier Agreement (the “Sponsorship Agreement”). (Declaration
of Stanton R. Gallegos, Ex. 1 (“Gallegos Decl.”).) 2 The Sponsorship Agreement was
entered into between adidas and BBI and its “coaches, staff and players” (collectively
defined as the “Team”). (Gallegos Decl., Ex. 1 at 1 (emphasis added).) The Sponsorship
Agreement was signed by Jamie Johnson, a director and co-founder of BBI, on behalf of




       2
        For reasons of confidentiality, the Sponsorship Agreement has been redacted to
remove terms not relevant to this Motion.


                                              3
     Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 4 of 13



BBI and its coaches, staff and players, and was effective as of January 1, 2017. (Gallegos
Decl., Ex. 1 at 1, 3; TAP ¶ 100.) 3
         The Sponsorship Agreement contains the following arbitration provision, which
requires all disputes related to adidas’ sponsorship of BBI to be resolved through
arbitration:
                Dispute Resolution/Injunctive Relief. Excluding
                equitable relief as provided below, the parties agree that
                any dispute arising out of or related to this Agreement shall
                be submitted to a mutually agreed upon mediator for
                non-binding confidential mediation in Portland, Oregon.
                If the dispute cannot be resolved through mediation, it shall
                be submitted to final, binding and confidential arbitration
                before the Arbitration Service of Portland in Portland,
                Oregon. Team further acknowledges that the Team
                Endorsement and the services provided hereunder are
                special and unique, that the breach of this Agreement will
                cause irreparable harm to adidas and that adidas shall be
                entitled to injunctive relief to prevent Team from breaching
                or continuing to breach this Agreement. The parties agree
                that the procedures outlined in this Section are the
                exclusive methods of dispute resolution.

(Gallegos Decl., Ex. 1 at 10.)
                                       ARGUMENT

I.       The Federal Arbitration Act requires enforcement of this agreement to
         arbitrate.

         The Federal Arbitration Act (the “FAA”) establishes a “liberal federal policy
favoring arbitration agreements.” Lyster v. Ryan’s Family Steak Houses, Inc., 239 F.3d
943, 945 (8th Cir. 2001) (quoting Moses H. Cone Memorial Hosp. v. Mercury
Construction Corp., 460 U.S. 1, 24-25 (1983)). Under the FAA, “[a] dispute must be
         3
          adidas recognizes that there is some incongruence between the date of the
Sponsorship Agreement and the dates plaintiff alleges he was involved with the BBI
program. Plaintiff alleges that he was last associated with the BBI program in 2016.
(TAP ¶ 21.) adidas’ sponsorship of BBI was not announced until December 2016 and
did not commence until January 2017. (Gallegos Decl., Ex. 1 at 1, Ex. 2 (news report
announcing the adidas sponsorship of BBI).) As plaintiff is proceeding under a
pseudonym, adidas has no way to verify the timeframe of plaintiff’s association with
BBI. But accepting the allegations that he was a direct beneficiary of the adidas
sponsorship and that adidas owed him (and other putative class members) a duty arising
out of that sponsorship relationship, adidas assumes for purposes of this motion only that
plaintiff was a member of the team during the course of the sponsorship as alleged in the
petition.


                                              4
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 5 of 13



submitted to arbitration if there is a valid agreement to arbitrate and the dispute falls
within the scope of that agreement.” Lyster, 239 F.3d at 945; 9 U.S.C. § 4 (“[U]pon
being satisfied that the making of the agreement for arbitration or the failure to comply
therewith is not in issue, the court shall make an order directing the parties to proceed to
arbitration in accordance with the terms of the agreement.”). Any claims subject to
arbitration must be stayed pending the resolution of arbitration. 9 U.S.C. § 3; see also
W. Liberty Foods, L.L.C. v. Moroni Feed Co., 753 F. Supp. 2d 881, 890 (S.D. Iowa 2010)
(granting pre-answer Motion to Compel Arbitration and staying all proceedings pending
resolution of arbitration).
        In deciding whether to compel arbitration, district courts must assess “(1) whether
there is a valid agreement to arbitrate between the parties, and (2) whether the claims
asserted fall within the arbitration agreement.” Fields v. NCR Corp., 683 F. Supp. 2d
980, 984 (S.D. Iowa 2010). When these conditions are met, the FAA leaves no discretion
to a district court—it “mandates that district courts shall direct the parties to proceed to
arbitration.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985) (citing
9 U.S.C. §§ 3, 4) (emphasis original).
        Because both elements are met here, this Court must compel plaintiff to arbitrate
his claim against adidas and stay that claim pending resolution of the arbitration.
II.     The Sponsorship Agreement is a valid agreement requiring plaintiff to
        arbitrate his claim against adidas.

        Under either Oregon or Iowa law, the Sponsorship Agreement is valid and
binding.
        “[S]tate contract law governs the threshold question of whether an enforceable
arbitration agreement exists.” Donaldson Co., Inc. v. Burroughs Diesel, Inc., 581 F.3d
726, 731 (8th Cir. 2009). The Sponsorship Agreement states that it “shall be governed by
and construed in accordance with the laws of the state of Oregon.” (Gallegos Decl., Ex. 1
at 10.) Under Iowa’s choice of law rules, parties are permitted to select the law applying
to their contract provided it does not override the public policy of a state that has a



                                              5
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 6 of 13



materially greater interest in the transaction. See Joseph L. Wilmotte & Co. v. Rosenman
Bros., 258 N.W.2d 317, 328 (Iowa 1977). Because plaintiff alleges he was a BBI athlete
during the sponsorship period, and is thus a party to the contract, Oregon law should
govern. See id. In any case, adidas cites authority from both Oregon and Iowa because
the result is the same under the law of either state. Cf. Linden v. CNH Am. LLC, 753 F.
Supp. 2d 860, 862 (S.D. Iowa 2010) (“[C]hoice-of-law analysis is only undertaken when
a true conflict exists between the possible governing laws.” (citing Modern Equip. Co. v.
Cont’l W. Ins. Co., 355 F.3d 1125, 1128 n.7 (8th Cir. 2004)).
       The Sponsorship Agreement contains an arbitration provision requiring that all
disputes arising out of or relating to adidas’ sponsorship be submitted to arbitration.
While plaintiff did not personally sign the Sponsorship Agreement, the arbitration
provision is binding on him for three separate and independent reasons: (1) plaintiff is
a third-party beneficiary of the Sponsorship Agreement; (2) plaintiff is a party to the
Sponsorship Agreement because he ratified that agreement; and (3) plaintiff is bound by
the Sponsorship Agreement under the principles of estoppel.
       A.      Plaintiff is bound to arbitrate his claim against adidas as a third-party
               beneficiary to the Sponsorship Agreement.

       Because plaintiff has affirmatively alleged that he was a third-party beneficiary of
the Sponsorship Agreement, he is bound by its arbitration requirement.
       Under both Oregon and Iowa law, “an arbitration provision may be enforced
against a third-party beneficiary.” Bates v. Andaluz Waterbirth Center, 447 P.3d 510,
515 (Or. App. 2019); DB Acoustics, Inc. v. Great River Contractors, L.L.C., 784 N.W.2d
201 (Table), 2010 WL 1375319, at *3 (Iowa Ct. App. Apr. 8, 2010) (affirming an order
compelling arbitration and holding that “[a]s a third-party beneficiary of the contract,
[the party] can be compelled to arbitrate its claim”).
       In determining whether an individual is a third-party beneficiary, courts look to
whether “the contract reflects the express or implied intention of the parties to the
contract to benefit the third party.” Comer v. Micor, Inc., 436 F.3d 1098, 1102 (9th Cir.



                                              6
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 7 of 13



2006); RPC Liquidation v. Iowa Dept. of Transp., 717 N.W.2d 317, 319-20 (Iowa 2006)
(explaining that the test for determining whether a person is a third-party beneficiary is
“whether the contract manifests an intent to benefit a third party”). “The intended
beneficiary need not be specifically or individually identified in the contract, but must fall
within a class clearly intended by the parties to benefit from the contract.” Klamath
Water Users Protective Ass’n v. Patterson, 204 F.3d 1206, 1211 (9th Cir. 1999).
       Courts routinely hold that recipients of sponsorship benefits are third-party
beneficiaries. For example, in Jumbo v. Alabama State University, 229 F. Supp. 3d 1266,
1274 (M.D. Ala. 2017), the court held that students who stood to benefit from a
sponsorship contract between the nation of Nigeria and Alabama State University were
third-party beneficiaries. The court explained that “[a]s the intended recipients of the
sponsorship money, the [p]laintiff [s]tudents were the intended beneficiaries of the
contract.” See also Macedonia Church v. Lancaster Hotel Ltd. Partnership, 560 F. Supp.
2d 175, 181-82 (D. Conn. 2008) (holding that plaintiff church members were third-party
beneficiaries of a room rental agreement between a church and a hotel because “the
proposed contract was an agreement pursuant to which the [hotel] would have assumed a
direct obligation to individual plaintiffs, i.e. the obligation to provide them with
accommodations during the retreat”).
       Indeed, plaintiff’s claim against adidas depends on his allegations that he was a
third-party beneficiary of the Sponsorship Agreement. Plaintiff explicitly alleges that
adidas was sponsoring BBI’s athletes and that those athletes (himself included) were
“direct beneficiaries of adidas’ sponsorship of BBI.” (TAP ¶ 18; see also TAP ¶¶ 84
(“[a]didas is aware that the BBI’s minor athletes were the direct beneficiaries of [its]
sponsorship dollars”), 178(F) (defining a subclass of BBI athletes that were “the direct
beneficiaries of [adidas’] sponsorship”), 236 (alleging that adidas did not take steps to
“ensure the minor athletes it was sponsoring were being adequately chaperoned”
(emphasis added)).) Plaintiff’s allegations that he was a direct beneficiary of the adidas
sponsorship is further supported by the provisions of the Sponsorship Agreement itself,


                                              7
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 8 of 13



which states that BBI’s players would receive adidas gear and the right to buy additional
adidas products at wholesale prices. (Gallegos Decl. Ex. 1 at 1.)
       As a third-party beneficiary of the Sponsorship Agreement, plaintiff is bound by
its arbitration provision. Comer, 436 F.3d at 1102; RPC Liquidation, 717 N.W.2d at
319-20.
       B.      Plaintiff is bound by the arbitration provision because he ratified the
               Sponsorship Agreement.

       Plaintiff is also bound by the arbitration provision because he ratified the
Sponsorship Agreement. The Sponsorship Agreement was signed by a director of BBI
acting on behalf of BBI’s “coaches, staff and players,” which included plaintiff.
(Gallegos Decl., Ex. 1 at 1, 3 (emphasis added).) Even if plaintiff did not authorize
BBI’s director to enter into the Sponsorship Agreement, plaintiff is still bound by that
agreement because he ratified it when he accepted its benefits.
       “Ratification occurs when a principal either manifests assent to be bound or
engages in conduct indicative of consent by the principal.” Lemley v. Lemley, 188 P.3d
468, 473 (Or. Ct. App. 2008) (quoting Restatement (Third) of Agency § 4.01 (2006));
see also NuTech Seed, LLC v. Roup, 212 F. Supp. 3d 783, 791 (S.D. Iowa 2015) (“Iowa
law states that a principal may ‘ratify’ an unauthorized signature through ‘conduct that
justifies a reasonable assumption that the person so consents.’” (quoting Life Investors
Ins. Co. of Am. v. Estate of Corrado, 838 N.W.2d 640, 646 (Iowa 2013)). “For example,
knowing acceptance of the benefit of a transaction ratifies the act of entering into the
transaction. This is so even though the person also manifests dissent to becoming bound
by the act’s legal consequences.” Lemley, 188 P.3d at 173 (quoting Restatement (Third)
of Agency § 4.01 commend d).).
       In NuTech, the court held that a farmer had ratified and was thus bound by a
contract for corn seed. 212 F. Supp. 3d at 791. There, a corn seed seller sued an
individual farmer for failing to pay for seed delivered pursuant to a contract that he did
not sign. Id. at 785. The contract was instead signed by his spouse. Id. at 785 & n.1.



                                              8
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 9 of 13



The court concluded that even if the farmer’s spouse was not authorized to sign on his
behalf, that the farmer “clearly ratified the Agreement . . . when he accepted and used the
seed.” Id. at 791.
       The same analysis applies here. Plaintiff’s complaint shows that he was aware of
the material terms of the sponsorship—that adidas would provide gear and travel funding
in exchange for BBI’s players agreeing to wear adidas gear. (TAP ¶¶ 37, 81.) And
plaintiff repeatedly alleges that he (and other BBI players) received the direct benefits of
the Sponsorship Agreement. (TAP ¶¶ 18, 84, 178(F), 236.) Indeed, plaintiff continues to
ratify the Sponsorship Agreement by relying on the very relationship it created as the
basis for his claims against adidas. (TAP ¶¶ 94, 235.) By accepting the benefits of the
Sponsorship Agreement, plaintiff has ratified that agreement and is bound by its
arbitration provision.
       C.      Plaintiff is estopped from disclaiming the arbitration agreement,
               because he alleges he was a direct beneficiary of the Sponsorship
               Agreement and asserts claims dependent upon that agreement.

       Third, and finally, plaintiff is bound by the arbitration provision in the
Sponsorship Agreement under the principles of estoppel.
       A non-signatory to an arbitration agreement may be compelled to arbitrate where
there is “a showing that the non-signatory obtained a ‘direct benefit’ from the underlying
contract.” Legacy Wireless Services, Inc. v. Human Capital, L.L.C., 314 F. Supp. 2d
1045, 1056 (D. Or. 2004); see also Roth v. The Evangelical Lutheran Good Samaritan
Society, 147 F. Supp. 3d 806, 811 (N.D. Iowa 2015) (recognizing that estoppel applies
“(1) where the non-signatory knowingly seeks and obtains ‘direct benefits’ from the
contract containing the arbitration clause, and (2) where the non-signatory seeks to
enforce the terms of the contract containing the arbitration clause or asserts claims that
must be determined by reference to the contract containing the arbitration clause”).
       In American Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349
(2d Cir. 1999), a certification company (“ABS”) sought to compel the owners of a newly



                                              9
 Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 10 of 13



constructed ship to arbitrate their claims based on a contract between ABS and the
shipyard that constructed the vessel. Id. at 351-52. The owners sought to avoid
arbitration by arguing that they were not signatories to the contract containing the
arbitration agreement. Id. at 352-53. In response, ABS argued that the owners of the
vessel had received direct benefits from the certification contract, including lower
insurance rates and the ability to sail under the French flag. Id. at 353. The district court
denied the motion to compel arbitration, but the Second Circuit reversed holding that
“it [was] patent that on the actual facts the Owners received direct benefits from the
[contract]” and thus were “required to arbitrate their claims against ABS.” Id.
       Plaintiff here should be estopped from arguing that he is not bound by the
arbitration clause in the Sponsorship Agreement for two reasons.
       First, plaintiff alleged that he obtained direct benefits from the Sponsorship
Agreement while he was a BBI athlete. In his complaint, plaintiff explicitly—and
repeatedly—states that BBI’s athletes (himself included) were “direct beneficiaries” of
the Sponsorship Agreement. (TAP ¶¶ 18, 84; 178(F).) Plaintiff goes on to specifically
identify those benefits, including “free shoes, sportswear, and [a]didas gear” (TAP ¶ 81);
costs to travel to tournaments held across the country (TAP ¶ 81); and “significant
prestige” (TAP ¶ 228). Under the terms of the Sponsorship Agreement, BBI’s athletes
also received the benefit of purchasing adidas products at “wholesale prices.” (Gallegos
Decl. Ex. 1 at 1.) Like the ship owners in American Bureau, plaintiff received direct
benefits under the Sponsorship Agreement and should be estopped from seeking to
disclaim his obligation to arbitrate.
       Second, plaintiff is continuing to avail himself of the benefits of the Sponsorship
Agreement in this litigation by relying on the relationship that agreement created as the
basis for his claim that adidas owed a duty to BBI’s athletes. Plaintiff repeatedly asserts
that adidas’ sponsorship of BBI’s athletes is the source of adidas’ duty to him and other
potential class members. (TAP ¶ 94 (“At the time Defendant Adidas entered into a
sponsorship relationship with BBI, it owed Plaintiff Doe and the Class Members a duty to


                                             10
 Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 11 of 13



exercise reasonable care to protect them . . . .”), TAP ¶ 235 (“at the time Defendant
Adidas entered into a sponsorship relationship with BBI, it owed Plaintiff Doe and the
Class Members a duty to exercise reasonable care to protect them”).) In doing so,
plaintiff continues to seek to benefit from the Sponsorship Agreement, and his claims
cannot be determined without reference to that agreement.
        Because plaintiff acknowledges that he (and all other BBI players) obtained a
direct benefit from the Sponsorship Agreement, and plaintiff continues to rely on the
Sponsorship Agreement to establish his claims, he should be estopped from seeking to
avoid the obligation to arbitrate.
III.    Plaintiff’s claim against adidas falls within the scope of the arbitration
        clause.

        “[T]he federal substantive law of arbitrability governs whether the litigants’
dispute falls within the scope of the arbitration agreement.” Donaldson Co., 581 F.3d at
731. “[A]ny doubts concerning the scope of arbitrable issues should be resolved in favor
of arbitration[.]” Moses H. Cone Memorial Hospital v. Mercury Construction Corp.,
460 U.S. 1, 24-25 (1983).
        The Sponsorship Agreement obligates plaintiff to arbitrate “any dispute arising
out of or related to” that agreement. (Gallegos Decl., Ex. 1 at 10.) Where, as here, the
arbitration clause is broad, the “liberal federal policy favoring arbitration agreements
requires that a district court send a claim to arbitration . . . as long as the underlying
factual allegations simply touch matters covered by the arbitration provision.” 3M Co v.
Amtex Sec., Inc., 542 F.3d 1193, 1199 (8th Cir. 2008). Plaintiff’s claim against adidas
not only touches on matters covered by the arbitration provision—it is entirely dependent
on the Sponsorship Agreement. As explained above, the sponsorship relationship created
by that contract is the entire basis for plaintiff’s allegation that adidas owed him and other
BBI players a duty of care. (TAP ¶¶ 18, 94, 235.) And adidas’ supposed liability is
premised on the assertion that adidas breached the duty that arose from that sponsorship.




                                               11
  Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 12 of 13



(Id. at ¶¶ 95-96, 236.) Plaintiff’s claim thus both “aris[es] out of” and “relate[s] to” the
Sponsorship Agreement. He should be compelled to arbitrate this claim.
IV.     Plaintiff must arbitrate his claims individually.

        The FAA requires that the Court “make an order directing the parties to proceed
to arbitration in accordance with the terms of the agreement” to arbitrate. 9 U.S.C. § 4
(emphasis added). Court must enforce contractual limits on class arbitration and cannot
reserve the question of class arbitrability for the arbitrator. Catamaran Corporation v.
Towncrest Pharmacy, 864 F.3d 966, 971-72 (8th Cir. 2017) (“[W]e conclude that the
question of class arbitration belongs with the courts as a substantive question of
arbitrability.”).
        The Supreme Court has held that a party cannot be compelled to submit to class
arbitration where the arbitration agreement is silent or ambiguous on the issue of class
arbitration. Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416, 1419 (2019). Instead,
parties must be compelled to individual arbitration unless there is an “affirmative
‘contractual basis for concluding that the part[ies] agreed to [class arbitration].’” Id. at
1419 (quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 684 (2010)).
The arbitration agreement between plaintiff and adidas simply states that disputes must
be arbitrated before the Arbitration Service of Portland; it does not contain any
affirmative and unambiguous basis for concluding that the parties agreed to class
arbitration. (Gallegos Decl., Ex. 1 at 10.) Indeed, the Arbitration Service of Portland—
the arbitration service mandated by the Sponsorship Agreement—does not even have a
procedural mechanism for class arbitration. See Procedural Rules for Arbitration:
Arbitration Service of Portland, available at http://www.arbserve.com/pdfs/
procedural_rules_14.pdf. The lack of any rule providing for class arbitration in the
chosen arbitration service is further evidence that adidas has not agreed to class
arbitration. Accordingly, the Court should enter an order directing that plaintiff arbitrate
his claim on an individual and not a class-wide basis.
///


                                              12
 Case 3:20-cv-00005-JAJ-CFB Document 6-1 Filed 01/16/20 Page 13 of 13



                                     CONCLUSION

       For the foregoing reasons, adidas respectfully requests that this Court enter an
order compelling plaintiff to arbitrate his claim against adidas on an individual basis and
stay the claim against adidas pending the resolution of that arbitration.
       Dated this 16th day of January, 2020.
                                      SHUTTLEWORTH & INGERSOLL, P.L.C.

                                      By:   Connie Alt
                                            Connie Alt        AT0000497
                                            Dana L. Oxley AT0005917
                                            cma@shuttleworthlaw.com
                                            dlo@shuttleworthlaw.com
                                            115 3rd St. SE, #500
                                            Cedar Rapids, IA 52401
                                            Telephone: (319) 365-9461
                                            Fax: (319) 365-8443
                                      MARKOWITZ HERBOLD PC
                                            Matthew A. Levin, Pro Hac Vice
                                            MattLevin@MarkowitzHerbold.com
                                            Stanton R. Gallegos, Pro Hac Vice
                                            StantonGallegos@MarkowitzHerbold.com
                                            1455 SW Broadway, Suite 1900
                                            Portland, OR 97201
                                            Telephone: (503) 295-3085
                                            Fax: (503) 323-9105
                                      OF ATTORNEYS FOR ADIDAS AMERICA, INC.

                                                                  CERTIFICATE OF SERVICE
                                                          The undersigned hereby certifies that a copy of
                                                        this document was served upon counsel of record
                                                        for each party to the action in compliance with
                                                        FRCP 5 on January 16, 2020 by:
                                                        [X] Electronically via ECF for ECF registrants
                                                        [ ] U.S. Mail ________________
                                                        [ ] Fax _____________________
                                                        [ ] Email __________________
                                                        [ ] Hand Delivered ____________
                                                        [ ] other ____________________
                                                           /s/     /s/ Paula Pohlpeter




                                             13
